 
NONQUALIFIED STOCK OPTION AGREEMENT


INSPIREMD, INC.
2011 UMBRELLA OPTION PLAN – U.S. APPENDIX
 
1.           Grant of Option.  Pursuant to the 2011 U.S. Equity Incentive Plan
(the “U.S. Appendix”), a sub-plan to the InspireMD, Inc. 2011 UMBRELLA Option
Plan (the “Umbrella Plan”) (collectively, the Umbrella Plan and U.S. Appendix
being referred to herein as, the “Plan”) for employees, consultants, outside
directors, and other service providers of InspireMD, Inc., a Delaware
corporation (the “Company”) and its subsidiaries and affiliates (the “Group”),
the Company grants to


Paul Stuka
(the “Participant”),

 
an option to purchase Shares of the Company as follows:


On the date hereof, the Company grants to the Participant an option (the “Stock
Option”) to purchase one hundred thousand (100,000) full Shares (the “Optioned
Shares”) at an Exercise Price equal to $1.95 per share.  The “Date of Grant” of
this Stock Option is August 8, 2011.


The “Option Period” shall commence on the Date of Grant and shall expire on the
date immediately preceding the tenth (10th) anniversary of the Date of Grant,
unless terminated earlier in accordance with Section 4 below.  The Stock Option
is a nonqualified stock option.  This nonqualified stock option agreement (this
“Agreement”) and Stock Option are intended to comply with the provisions
governing nonqualified stock options under the final Treasury Regulations issued
on April 17, 2007, in order to exempt this Stock Option from application of
Section 409A of the Code.


2.           Subject to Plan.  The Stock Option and its exercise are subject to
the terms and conditions of the Plan, and the terms of the Plan shall control to
the extent not otherwise inconsistent with the provisions of this
Agreement.  The capitalized terms used herein that are defined in the Plan shall
have the same meanings assigned to them in the Plan.  The Stock Option is
subject to any rules promulgated pursuant to the Plan by the Board or the
Administrator and communicated to the Participant in writing.


3.           Vesting; Time of Exercise.  Except as specifically provided in this
Agreement and subject to certain restrictions and conditions set forth in the
Plan, the Optioned Shares shall be vested and exercisable as follows:


a.           Thirty three thousand three hundred thirty four (33,334) of the
total Optioned Shares shall vest and become exercisable on the first anniversary
of the Date of Grant, provided that the Participant has continuously provided
services to the Group as an employee, consultant, or outside director through
that date.


b.           Thirty three thousand three hundred thirty three (33,333) of the
total Optioned Shares shall vest and become exercisable on the second
anniversary of the Date of Grant, provided that the Participant has continuously
provided services to the Group as an employee, consultant, or outside director
through that date.


c.           Thirty three thousand three hundred thirty three (33,333) of the
total Optioned Shares shall vest and become exercisable on the third anniversary
of the Date of Grant, provided that the Participant has continuously provided
services to the Group as an employee, consultant, or outside director through
that date.
 
 
 

--------------------------------------------------------------------------------

 
 
d.           In the event that (i) a Transaction occurs, (ii) this Agreement is
not assumed by the Successor Company or the Acquiring Company, as applicable,
(iii) the Successor Company or the Acquiring Company, as applicable, does not
substitute its own stock option for this Stock Option, then upon the effective
date of such Transaction, the total Optioned Shares not previously vested shall
thereupon immediately become fully vested and this Stock Option shall become
fully exercisable, if not previously so exercisable.


Notwithstanding paragraphs (a), (b), and (c) above, in the event the Participant
is either (i) not reelected as a director at the Company’s 2012 annual meeting
of stockholders, or (ii) not nominated for reelection as a director at the
Company’s 2012 annual meeting of stockholders, the Optioned Shares shall
immediately become 100% vested and exercisable on the date of the failure to be
reelected or nominated, as applicable, provided that the Participant has
continuously provided services to the Group as an employee, consultant, or
outside director through that date and the Stock Option has not otherwise been
forfeited by the Participant.


4.           Term; Forfeiture.


a.           Except as otherwise provided in this Agreement, to the extent the
unexercised portion of the Stock Option relates to Optioned Shares which are not
vested on the Participant’s Termination Date, the Stock Option will be
terminated on that date.  The unexercised portion of the Stock Option that
relates to Optioned Shares which are vested will terminate at the first of the
following to occur:


i.           5 p.m. on the date the Option Period terminates;


ii.          5 p.m. on the date which is twenty-four (24) months following the
date of the Participant’s termination of service due to death;


iii.         5 p.m. on the date which is twelve (12) months following the date
of the Participant’s termination of service due to disability;


iv.         5 p.m. on the date which is ninety (90) days following the date of
the Participant’s termination of service by the Company without Cause (as
defined below);


v.          5.p.m. on the date of the Participant’s termination of service for
Cause (as defined below);


vi.         5 p.m. on the date which is thirty (30) days following the date of
the Participant’s termination of service for any reason not otherwise specified
in this Section 4.a.;


vii.        5 p.m. on the date the Company causes any portion of the Stock
Option to be forfeited pursuant to Section 7 hereof.


b.           For the purposes hereof, “Cause” shall exist if the Participant (i)
breaches any of the material terms or conditions of his employment agreement, or
agreement to provide services to the Group, including, without limitation, the
breach of any duty of non-disclosure or non-competition; (ii) engages in willful
misconduct or acts in bad faith with respect to any company in the Group in
connection with his employment or other agreement with the Group; or (iii) is
convicted of a criminal offence involving moral turpitude.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
c.           Notwithstanding anything herein to the contrary, if the Participant
is terminated for Cause, then all Optioned Shares (including vested Optioned
Shares), whether exercisable or not on the date that the Group delivers to the
Participant a termination notice, shall expire and may not be exercised, and the
Shares covered by the Stock Options shall revert to the Plan.


5.           Who May Exercise.  Subject to the terms and conditions set forth in
Sections 3 and 4 above, during the lifetime of the Participant, the Stock Option
may be exercised only by the Participant, or by the Participant’s guardian or
personal or legal representative.  If the Participant’s termination of service
is due to his death prior to the dates specified in Section 4.a. hereof, and the
Participant has not exercised the Stock Option as to the maximum number of
vested Optioned Shares as set forth in Section 3 hereof as of the date of death,
the following persons may exercise the exercisable portion of the Stock Option
on behalf of the Participant at any time prior to the earliest of the dates
specified in Section 4.a. hereof: the personal representative of his estate, or
the person who acquired the right to exercise the Stock Option by bequest or
inheritance or by reason of the death of the Participant; provided that the
Stock Option shall remain subject to the other terms of this Agreement, the
Plan, and applicable laws, rules, and regulations.


6.           No Fractional Shares.  The Stock Option may be exercised only with
respect to full shares, and no fractional Share shall be issued.


7.           Manner of Exercise.  Subject to such administrative regulations as
the Administrator may from time to time adopt, the Stock Option may be exercised
by the delivery of the Exercise Notice to the Company setting forth the number
of Shares with respect to which the Stock Option is to be exercised, the date of
exercise thereof (the “Exercise Date”) which shall be at least three (3) days
after giving such notice unless an earlier time shall have been mutually agreed
upon.  On the Exercise Date, the Participant shall deliver to the Company
consideration with a value equal to the total Exercise Price of the Shares to be
purchased, payable as follows: cash, cashier’s check, or certified check payable
to the order of the Company.


Upon payment of all amounts due from the Participant, the Company shall cause
certificates for the Optioned Shares then being purchased to be delivered to the
Participant (or the person exercising the Participant’s Stock Option in the
event of his death) at its principal business office promptly after the Exercise
Date.  The obligation of the Company to deliver Shares shall, however, be
subject to the condition that if at any time the Company shall determine in its
discretion that the listing, registration, or qualification of the Stock Option
or the Optioned Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary as a condition of, or in connection with, the Stock Option or the
issuance or purchase of Shares thereunder, then the Stock Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent, or approval shall have been effected or obtained free of any conditions
not reasonably acceptable to the Company.


If the Participant fails to pay for any of the Optioned Shares specified in such
notice or fails to accept delivery thereof, then the Stock Option, and right to
purchase such Optioned Shares may be forfeited by the Participant.


8.           Nonassignability.  The Stock Option is not assignable or
transferable by the Participant except by will or by the laws of descent and
distribution.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
9.           Rights as Stockholder.  The Participant will have no rights as a
stockholder with respect to the Optioned Shares until the issuance of a
certificate or certificates to the Participant or the registration of such
shares in the Participant’s name for the Shares.  The Optioned Shares shall be
subject to the terms and conditions of this Agreement.  Except as otherwise
provided in Section 10 hereof, no adjustment shall be made for dividends or
other rights for which the record date is prior to the issuance of such
Shares.  The Participant, by his or her execution of this Agreement, agrees to
execute any documents requested by the Company in connection with the issuance
of the Shares.


10.           Adjustment of Number of Optioned Shares and Related Matters.  The
number of Shares covered by the Stock Option, and the Exercise Prices thereof,
shall be subject to adjustment in accordance with Section 9 of the Umbrella Plan
and Articles VII and VIII of the U.S. Appendix.


11.           Nonqualified Stock Option.  The Stock Option shall not be treated
as an “incentive stock option” under Section 422 of the Code.


12.           Voting.  The Participant, as record holder of some or all of the
Optioned Shares following exercise of this Stock Option, has the exclusive right
to vote, or consent with respect to, such Optioned Shares until such time as the
Optioned Shares are transferred in accordance with this Agreement; provided,
however, that this Section shall not create any voting right where the holders
of such Optioned Shares otherwise have no such right.


13.           Specific Performance. The parties acknowledge that remedies at law
will be inadequate remedies for breach of this Agreement and consequently agree
that this Agreement shall be enforceable by specific performance.  The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.


14.           Participant’s Representations.  Notwithstanding any of the
provisions hereof, the Participant hereby agrees that he will not exercise the
Stock Option granted hereby, and that the Company will not be obligated to issue
any Shares to the Participant hereunder, if the exercise thereof or the issuance
of such Shares shall constitute a violation by the Participant or the Company of
any provision of any law or regulation of any governmental authority.  Any
determination in this connection by the Company shall be final, binding, and
conclusive.  The obligations of the Company and the rights of the Participant
are subject to all applicable laws, rules, and regulations.


15.           Participant’s Acknowledgments.  The Participant acknowledges that
a copy of the Plan has been made available for his or her review by the Company,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts this Stock Option subject to all the terms and provisions
thereof.  The Participant hereby agrees to accept as binding, conclusive, and
final all decisions or interpretations of the Administrator or the Board, as
appropriate, upon any questions arising under the Plan or this Agreement.


16.           Law Governing.  This Agreement shall be governed by, construed,
and enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this agreement to the laws of
another state).


17.           No Right to Continue Service or Employment.  Nothing herein shall
be construed to confer upon the Participant the right to continue in the employ
or to provide services to the Company or the Group, whether as an employee or as
a consultant or as an outside director, or interfere with or restrict in any way
the right of the Company or the Group to discharge the Participant at any time.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
18.           Legal Construction.  In the event that any one or more of the
terms, provisions, or agreements that are contained in this Agreement shall be
held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect for any reason, the invalid, illegal, or
unenforceable term, provision, or agreement shall not affect any other term,
provision, or agreement that is contained in this Agreement and this Agreement
shall be construed in all respects as if the invalid, illegal, or unenforceable
term, provision, or agreement had never been contained herein.


19.           Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that is set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement.  The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.


20.           Entire Agreement.  This Agreement together with the Plan supersede
any and all other prior understandings and agreements, either oral or in
writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to the
said subject matter.  All prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement.  Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement
or the Plan and that any agreement, statement or promise that is not contained
in this Agreement or the Plan shall not be valid or binding or of any force or
effect.


21.           Parties Bound.  The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein.


22.           Modification.  No change or modification of this Agreement shall
be valid or binding upon the parties unless the change or modification is in
writing and signed by the parties; provided, however, that the Company may
change or modify this Agreement without the Participant’s consent or signature
if the Company determines, in its sole discretion, that such change or
modification is necessary for purposes of compliance with or exemption from the
requirements of Section 409A of the Code or any regulations or other guidance
issued thereunder.  Notwithstanding the preceding sentence, the Company may
amend the Plan to the extent permitted by the Plan.


23.           Headings.  The headings that are used in this Agreement are used
for reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.


24.           Gender and Number.  Words of any gender used in this Agreement
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise.


25.           Notice.  Any notice required or permitted to be delivered
hereunder shall be deemed to be delivered only when actually received by the
Company or by the Participant, as the case may be, at the addresses set forth
below, or at such other addresses as they have theretofore specified by written
notice delivered in accordance herewith:
 
- 5 -

--------------------------------------------------------------------------------

 
 
a.            Notice to the Company shall be addressed and delivered as follows:


InspireMD, Inc.
3 Menorat Hamaor St.
Tel Aviv, Israel 67448
Attn:  Craig Shore
Facsimile:  972-3-691-7692


b.            Notice to the Participant shall be addressed and delivered as set
forth on the signature page.


26.           Tax Requirements.  The Participant is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement.  The Company or, if applicable, any subsidiary (for purposes of
this Section 26, the term “Company” shall be deemed to include any applicable
subsidiary), shall have the right to deduct from all amounts paid in cash or
other form in connection with the Plan, any Federal, state, local, or other
taxes required by law to be withheld in connection with this award.  The Company
may, in its sole discretion, also require the Participant receiving Shares
issued under the Plan to pay the Company the amount of any taxes that the
Company is required to withhold in connection with the Participant’s income
arising with respect to this award.  Such payments shall be required to be made
when requested by Company and may be required to be made prior to the delivery
of any Shares.  Such payment may be made (i) by the delivery of cash to the
Company in an amount that equals or exceeds (to avoid the issuance of fractional
shares under (iii) below) the required tax withholding obligations of the
Company; (ii) if the Company, in its sole discretion, so consents in writing,
the actual delivery by the exercising Participant to the Company of Shares,
which Shares so delivered have an aggregate fair market value that equals or
exceeds (to avoid the issuance of fractional shares under (iii) below) the
required tax withholding payment; (iii) if the Company, in its sole discretion,
so consents in writing, the Company’s withholding of a number of Shares to be
delivered upon the exercise of this Stock Option, which shares so withheld have
an aggregate fair market value that equals (but does not exceed) the required
tax withholding payment; or (iv) any combination of (i), (ii), or (iii).  The
Company may, in its sole discretion, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Participant.
 
* * * * * * * *


[Remainder of Page Intentionally Left Blank
Signature Page Follows.]


 
- 6 -

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.
 

 
COMPANY:
 

INSPIREMD, INC.
         
 
By:
      Name:         Title:    

 



 
PARTICIPANT:
                   
Signature
            Name:  Paul Stuka     Address:             



 


- 7 -

--------------------------------------------------------------------------------

 
 

